DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.


Claims Status
Claim 1 has been amended.
Claims 2, 5 and 6 were previously cancelled.
Claims 14-16 were previously withdrawn.
Claim 11 has been cancelled.
Claims 1, 3, 4, 7-10, 12, 13 and 17-23 are pending and rejected.



Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3-4, 7-12 and 17-23 under 35 USC 102 have been fully considered and are partially persuasive, in view of the accompanying amendments. The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant alleges that Sareen fails to teach “calculate an accumulated time during which the composite image…is displayed on the third display unit as try-on time” and transmitting the “try-on time”.  
Applicant cites para [0211] to argue that Sareen fails to teach the noted features of claim 1.  Examiner disagrees with these assertions and directs Applicant to para [0203]-[0205] and Fig. 24, where Sareen describes “tracking and studying the buying behavior is known to provide valuable information to those skilled in the art” and shows a flowchart including mining all data related to fit analysis and analyzing the data for trends in buying behavior.  Although it would have been known to those skilled in the art, Examiner notes that Sareen does not explicitly include the calculation of an accumulated time a composite image is displayed.  Therefore, in order to clarify the rejection and further prosecution, Examiner provides the newly cited reference Higgins (U.S. Pre-Grant Publication No. 2014/0035913) below in the current 35 USC 103 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7-10, 12 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen et al. (U.S. Pre-Grant Publication No. 2011/0298897) (“Sareen”), in view of Higgins et al. (U.S. Pre-Grant Publication No. 2014/0035913) (“Higgins”).

Regarding claim 1, Sareen teaches a virtual try-on system comprising:
a first terminal installed at a predetermined place (Fig. 1, 13; para [0122], stereophotogrammetry body scan booth); 
a server device connected to the first terminal (Fig. 1; para [0035], application service provider (ASP) 100; para [0170]); and 
a second terminal that is portable and connected to the server device (Fig. 1; para [0035]; para [0156], computing device may comprise any type of processing device such as a smartphone, tablet pc, etc.), wherein 
the first terminal comprises: 
at least one hardware processor configured to:
acquire a try-on subject image of a try-on subject from a shooting unit (Fig. 13, 14; para [0122], several cameras 800, for example twenty, may be positioned 
calculate composite position information indicative of a composite position of a clothing image in the try-on subject image (Fig. 8, 9; para [0078], [0080], 3d piece placement, orientation, curvature; Fig. 13, 14; para [0134], image processing toolbox may be used to mask images, save them in any format that can be read by 3D SOM PRO); and 
transmit, to the server device, user information including the try-on subject image and the composite position information (Fig. 13, 14; para [0035], data from stereophotogrammetry system 150 is sent to system 112; para [0134], image processing toolbox may be used to send them to 3D SOM PRO Software), 
wherein, to calculate the composite position information, the at least one hardware processor of the first terminal is configured to: 
calculate a composite target area that surrounds at least a portion of an area indicative of the try-on subject (Fig. 13; para [0136]-[0139], position calibration map); and 
determine a position coordinate of one apex of the composite target area and distances from the one apex to two apexes continuous from the one apex (para [0119]-[0120], photogrammetry and stereophotogrammetry),
the server device comprises: 
a second storage unit configured to store in advance first information including a clothing image (Fig. 1, 4; para [0038], producer's digital garment data storage stored in a first data storage 110; para [0098]-[0099], 3D virtual garment 183 and fit model drape 186, which are then stored in data storage 110); and
at least one hardware processor configured to:
receive the user information from the first terminal (Fig. 13, 14, 15; para [0134], image processing toolbox may be used to send them to 3D SOM PRO Software; para [0145], initial step performed by avatar software application 904 is step 427, similarly importing the 3D mesh 159; para [0147]); and 
upon receipt of second information including a signal of request for execution of virtual try-on from the second terminal, transmit third information including the user information and the clothing image to the second terminal having transmitted the second information (Fig. 20, 21; para [0181], Processing involves draping 3D virtual garment 183 on consumer avatar 161. The existing fit model drape 186 on fit model avatar 173 may be loaded onto consumer avatar 161. Then, the drape process may be continued to readjust to account for the difference in the two avatars. The resultant output is consumer drape 1102; para [0183]), and 
the second terminal comprises: 
at least one hardware processor configured to:
transmit the second information to the server device (Fig. 20, 21; para [0168], consumer chooses to virtually try-on 3D virtual garment; para [0169], consumer may send a request on the internet to virtually try-on a garment by clicking hyperlink 81 which may reside in retailer's online store 80, a third-party online store, or on an online store running ASP 100; para [0183]); and
receive the third information from the server device (Fig. 20; para [0170], user may see the resultant output of the 3D virtual try-on process on 3D viewer application); and 
a third storage unit configured to store the received third information (Fig. 20; para [0199], user are given the option of saving consumer drape 1102 of 3D virtual garment 183 for future viewing),
wherein
the hardware processor of the second terminal is further configured to:
accept a selection of the clothing image as a try-on target (Fig. 20, 21; para [0168], consumer chooses to virtually try-on 3D virtual garment; para [0169], consumer may send a request on the internet to virtually try-on a garment by 
generate a composite image by compositing the selected clothing image with the try-on subject image at a position indicated by the composite position information based on the third information (Fig. 20, 21; para [0181], Processing involves draping 3D virtual garment 183 on consumer avatar 161. The existing fit model drape 186 on fit model avatar 173 may be loaded onto consumer avatar 161. Then, the drape process may be continued to readjust to account for the difference in the two avatars. The resultant output is consumer drape 1102.; para [0183]-[0186], [0196]); and
the second terminal further comprises a third display unit configured to display the composite image (Fig. 21; para [0170], para [0183], simulation and animation may look like on computer device).

However, Sareen does not explicitly teach the hardware processor of the second terminal is further configured to calculate an accumulated time during which the composite image, which is generated by superimposing the selected clothing image on the try-on subject image, is displayed on the third display unit as try-on time, the hardware processor of the second terminal further transmits, to the server device, try-on information including clothing identification information of the clothing in the clothing image and the try-on time, and the hardware processor of the server device further receives the try-on information from the second terminal.
In a similar field of endeavor, Higgins teaches
the hardware processor of the second terminal is further configured to calculate an accumulated time during which the composite image, which is generated by superimposing the selected clothing image on the try-on subject image, is displayed on the third display unit as try-on time (para [0053], [0093], system may determine the user's affinity for a type of item (e.g., skirts, dresses, shoes, or jewelry) or characteristic of an item (e.g., color, pattern, or texture) based on tracking the amount of time the user 
the hardware processor of the second terminal further transmits, to the server device, try-on information including clothing identification information of the clothing in the clothing image and the try-on time (para [0053], [0093], [0143], [0154]), and 
the hardware processor of the server device further receives the try-on information from the second terminal (para [0053], [0093], [0143], [0154]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Higgins in the system of Sareen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system and method for providing item recommendations based on an affinity for certain items calculated using the amount of time a user spends viewing a particular item (See Higgins: para [0053], [0093]). 
 
Regarding claim 3, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein the composite position information indicates a composite target area of the clothing image in the try-on subject image (Fig. 8, 9; para [0078], [0080], 3d piece placement, orientation, curvature).

Regarding claim 4, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein 
the hardware processor of the first terminal acquires the try-on subject image and a body shape parameter indicative of a body shape of the try-on subject in the try-on subject image (Fig. 13, 14; 
the hardware processor of the first terminal transmits the user information further including the body shape parameter to the server device (Fig. 13, 14; para [0035], data from stereophotogrammetry system 150 is sent to system 112; para [0134], image processing toolbox may be used to send them to 3D SOM PRO Software), 
the hardware processor of the server device is further configured to retrieve the clothing image of a size matching or similar to the body shape parameter included in the received user information (Fig. 20, 21; para [0172], consumer's body measurements and other shape data 176 are queried from avatar processing system 160 and compared against 3D virtual garment measurements 184 of 3D virtual garment 183 at corresponding points of measure. The root mean square (rms) of the deviations of these two sets of measurements (body measurements 176 vs. 3D virtual garment measurements 184) is calculated for each size available for production sample garment 59.), and 
upon receipt of the second information from the second terminal, the hardware processor of the server device transmits the third information including the user information and the retrieved clothing image matching or similar to the body shape parameter included in the user information to the second terminal having transmitted the second information (Fig. 20; para [0174], queue simulation request(s) is/are performed; para [0170], user may see the resultant output of the 3D virtual try-on process on 3D viewer application).

Regarding claim 7,
the hardware processor of the second terminal further accepts an instruction for rotation from the user (Fig. 21; para [0196], 3D viewer application 82 or 132 may also have other interactive features that allow the user to rotate, pan, and zoom the 3D content.), and 
the hardware processor of the second terminal is further configured to rotate the composite image displayed on the third display unit according to the instruction for rotation (Fig. 21; para [0196], 3D viewer application 82 or 132 may also have other interactive features that allow the user to rotate, pan, and zoom the 3D content.).

Regarding claim 8, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein 
the hardware processor of the second terminal transmits, to the server device, the second information further including try-on subject identification information of a virtual try-on target (Fig. 20; para [0169], The button or hyperlink 81 provides access to application service provider (ASP) 100 in step 602. The ASP 100 may communicate directly with retailer online store 80 or computing device 24 and may run 3D draping software application 900. With each request, data that signifies the user is included. In the asp-model, if the user is not known, then the user is prompted to sign-in), and 
upon receipt of the second information, the hardware processor of the server device transmit, to the second terminal having transmitted the second information, the third information including the user information on the try-on subject identified by the try-on subject identification information included in the received second information and the clothing image (Fig. 20, 21; para [0181], Processing involves draping 3D virtual garment 183 on consumer avatar 161. The existing fit model drape 186 on fit model avatar 173 may be loaded onto consumer avatar 161. Then, the drape process may be continued to readjust to account for the difference in the two avatars. The resultant output is consumer drape 1102; para [0183]).

Regarding claim 9,
the hardware processor of the second terminal transmits, to the server device, the second information further including the try-on subject identification information of the try-on subject that operates the second terminal (Fig. 20; para [0169], The button or hyperlink 81 provides access to application service provider (ASP) 100 in step 602. The ASP 100 may communicate directly with retailer online store 80 or computing device 24 and may run 3D draping software application 900. With each request, data that signifies the user is included. In the asp-model, if the user is not known, then the user is prompted to sign-in), 
the second storage unit of the server device further stores fourth information in which first try-on subject identification information of the try-on subject is associated with second try-on subject identification information of another try-on subject related to the try-on subject (Fig. 20; para [0175], It is also possible that the user may want to virtual try-on one garment with one or more other garments that either they have previously tried on. If the user has selected to try on multiple garments, step 618, then processing moves to step 620 where the system retrieves consumer drape 1102 that corresponds to the garment that the user wishes already display on their avatar before draping additional clothing), and 
upon receipt of the second information, the hardware processor of the server device transmits, to the second terminal having transmitted the second information, the third information including the user information corresponding to the first try-on subject identification information that is the try-on subject identification information included in the second information, the user information corresponding to the second try-on subject identification information and the clothing image (Fig. 20, 21; para [0181], Processing involves draping 3D virtual garment 183 on consumer avatar 161. The existing fit model drape 186 on fit model avatar 173 may be loaded onto consumer avatar 161. Then, the drape process may be continued to readjust to account for the difference in the two avatars. The resultant output is consumer drape 1102.; para [0183]).

Regarding claim 10,
the hardware processor of the first terminal transmits, to the server device, the user information further including shooting date information of the try-on subject image (Fig. 25; para [0211], following data may be collected after each fit is performed on a consumer - each consumer's fit history and measurement chart), and 
the hardware processor server device is further configured to store, in the second storage unit, the received user information for the individual shooting date information included in the user information (Fig. 25; para [0211], following data may be collected after each fit is performed on a consumer - each consumer's fit history and measurement chart).

Regarding claim 12, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein 
the hardware processor of the second terminal further accepts a request for purchase of the clothing in the clothing image (para [0199], user's subsequent action(s) are tracked within the application and/or webpage to determine whether they purchase the garment), 
the hardware processor of the second terminal transmits, to the server device, purchase information including clothing identification information of the clothing in the clothing image and a signal of request for purchase (para [0199], user chooses to purchase the garment), and 
the hardware processor of the server device further receives the purchase information from the second terminal (Fig. 24; para [0204], In step 700, data collection is performed. When a garment is purchased, a copy of the related consumer drape 1102 of 3D virtual garment 183 is stored in virtual closet 290).

Regarding claim 17, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein
the hardware processor of the first terminal acquires try-on subject images by shooting the try-on subject at a plurality of shooting angles (Fig. 13, 14; para [0122], several cameras 800, for example twenty, may be positioned around the human body, and then simultaneously triggered to acquire multiple digital photographs; para [0133]), 
the hardware processor of the first terminal calculates the composite position information for each of the try-on subject images respectively corresponding to the plurality of shooting angles (Fig. 8, 9; para [0078], [0080], 3d piece placement, orientation, curvature; Fig. 13, 14; para [0134], image processing toolbox may be used to mask images, save them in any format that can be read by 3D SOM PRO), 
the hardware processor of the first terminal transmits, to the server device, the user information including the try-on subject images respectively corresponding to the plurality of shooting angles (Fig. 13, 14; para [0035], data from stereophotogrammetry system 150 is sent to system 112; para [0134], image processing toolbox may be used to send them to 3D SOM PRO Software), 
the second storage unit of the server device stores in advance the first information including the clothing images respectively corresponding to the plurality of shooting angles (Fig. 1, 4, 8; para [0038], producer's digital garment data storage stored in a first data storage 110; para [0078], [0080], 3d piece placement, orientation, curvature; para [0098]-[0099], 3D virtual garment 183 and fit model drape 186, which are then stored in data storage 110), and 
upon receipt of the second information, the hardware processor of the server device transmits, to the second terminal, the third information including the user information and the clothing images respectively corresponding to the plurality of shooting angles (Fig. 20, 21; para [0181], Processing involves draping 3D virtual garment 183 on consumer avatar 161. The existing fit model drape 186 on fit model avatar 173 may be loaded onto consumer avatar 161. Then, the drape process may be continued to readjust to account for the difference in the two avatars. The resultant output is consumer drape 1102.; para [0183]).

Regarding claim 18, Sareen and Higgins teach the above system of claim 17.  Sareen also teaches wherein the shooting angles are angles when the try-on subject is rotated by 3600 with the body of the try-on subject as a rotation axis (Fig. 13, 14; para [0122], several cameras 800, for example twenty, may be positioned around the human body, and then simultaneously triggered to acquire multiple digital photographs; para [125], additional cameras could be added, a slightly rotating pedestal could be used, and/or mirrors could be used in place of some cameras; para [0133]).

Regarding claim 19, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein the composite target area is included in the try-on subject image (para [0136]-[0139]).

Regarding claim 20, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein the composite target area surrounds the try-on subject area (para [0136]-[0139]).

Regarding claim 21, Sareen and Higgins teach the above system of claim 1.  Sareen also teaches wherein the hardware processor of the first terminal acquires the try-on subject image and a body shape parameter indicative of a body shape of the try-on subject in the try-on subject image, wherein to acquire the body shape parameter, the hardware processor is configured to calculate body shape parameters for the try-on subject from a depth map (Fig. 13, 14; para [0122], several cameras 800, for example twenty, may be positioned around the human body, and then simultaneously triggered to acquire multiple digital photographs; para [0133]; para [0136]-[0139], three dimensional mesh; para [0156], consumer avatar 171 or fit model avatar 173 may be derived directly from body measurements 176 instead of 3D mesh 159, where body measurements and other shape data 176 may have been extracted from raw scan data 172, or from user data 177 (e.g. demographics) using avatar software application 904; para [0163], supplementing body measurement 176, user data 177, sizing survey data 178, or avatar statistical data 179 with digital images 174).

Regarding claim 22, Sareen and Higgins teach the above system of claim 21.  Sareen also teaches wherein to calculate the body shape parameters the hardware processor is configured to 
extract a person area from the depth map (para [0136]-[0139], three dimensional mesh); 
acquire a try-on subject depth map based on the person area (para [0136]-[0139], three dimensional mesh); and 
calculate the body shape parameters for the try-on subject based on the try-on subject depth map (para [0136]-[0139], three dimensional mesh).

Regarding claim 23, Sareen and Higgins teach the above system of claim 22.  Sareen also teaches wherein to acquire the try-on subject depth map the hardware processor is configured to 
set a threshold value for a distance in a depth direction at three-dimensional positions of a group of pixels constituting the depth map (para [0136]-[0139], three dimensional mesh); 
excluding, from the try-on subject depth map, first pixels of the group of pixels having respective positions coordinate in the depth direction determined to be equal to or larger than the threshold value (para [0136]-[0139], three dimensional mesh); and 
including, in the try-on subject depth map, second pixels of the group of pixels having respective depths less than the threshold value (para [0136]-[0139], three dimensional mesh).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sareen and Higgins, in view of Slutsky et al. (U.S. Pre-Grant Publication No. 2013/0046637) (“Slutsky”).

Regarding claim 13, Sareen and Higgins teach the above system of claim 1.  However, Sareen does not explicitly teach the hardware processor of the first terminal is further configured to: detect that the try-on subject is positioned in a predetermined area in a real space; and when the try-on subject is positioned in the area, display, on a first display unit, a composite image in which the try-on subject image of the try-on subject acquired by the first terminal is composited with the clothing image stored in advance.
In a similar field of endeavor, Slutsky teaches
the hardware processor of the first terminal is further configured to: 
detect that the try-on subject is positioned in a predetermined area in a real space (Fig. 6; para [0049], camera 175 may also comprise internal software and/or hardware or it may be connected to external software and/or hardware 
when the try-on subject is positioned in the area, display, on a first display unit, a composite image in which the try-on subject image of the try-on subject acquired by the first terminal is composited with the clothing image stored in advance (Fig. 1; para [0029], diagram of a display 147 for an interactive advertising system 101 (See FIG. 2 for core elements of system 101) that may augment a virtual scene 166 projected on the display 147 with the images 11A, 11B of a consumer 10A, 10B.; para [0032], In the example illustrated in FIG. 1, the female consumer 10A is shown her image 11A wearing a blouse 193A that is being offered for sale. Similarly, the male consumer 10B is shown his image 11B wearing a shirt 193B that is being offered for sale. In addition to displaying the images 11A, 11B of the consumers 10A, 10B, the display 147 may also project a user interface that may comprise various menus 188 of options for changing the products 193 and/or changing the virtual scene 166 comprising the images 11A, 11B of the consumers 10A, 10B.). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Slutsky in the system of Sareen and Higgins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system and method for interactive promotion of products and services that engages the ordinary consumer and provides targeted advertising based on specific, personal consumer preferences (See Slutsky: para [0006]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684